SULLIVAN, Judge
(concurring in the result):
I would find error in this ease because trial counsel should have revealed his relationship with the member under the full disclosure duty of RCM 912(c), Manual for CourtsMartial, United States (1995 ed.). See United States v. Modesto, 43 MJ 315, 321 (1995)(Sullivan, C.J., concurring in part and in the result). Sometimes disclosure is the brother of fairness. Nevertheless, I would under harmless error because there is no evidence in the record before us that “a correct response would have provided a valid basis for a challenge for cause.” Id.; see generally United States v. Lake, 36 MJ 317, 324 (CMA1993).